IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                             RENDERED: DECEMBER 16, 2021
                                                    NOT TO BE PUBLISHED


               Supreme Court of Kentucky
                               2020-SC-0248-MR


ALLEN HENDERSON                                                      APPELLANT


                 ON APPEAL FROM HARDIN CIRCUIT COURT
V.                HONORABLE KEN M. HOWARD, JUDGE
                     NOS. 19-CR-00237 & 19-CR-00239


COMMONWEALTH OF KENTUCKY                                                APPELLEE



                  MEMORANDUM OPINION OF THE COURT

                                     AFFIRMING

      Allen Henderson was convicted following a consolidated jury trial of two

cases involving the theft of copper wire and equipment from two businesses. In

the first case, Henderson was convicted of first-degree criminal mischief, theft

by unlawful taking, and being a persistent felon. In the second case,

Henderson was convicted of three counts of third-degree burglary, one count of

first-degree criminal mischief, one count of second-degree wanton

endangerment, and one count of being a persistent felon. Henderson was

sentenced to twenty-years’ imprisonment. He appeals his conviction to this

Court. After careful review of the facts and arguments, we affirm the trial court.

                                I.    BACKGROUND

      On February 11, 2019, Kentucky State Police responded to a call from

Vulcan Materials after employees found evidence that someone broke into the
property. Vulcan told Trooper Ellis that a socket set, a small refrigerator, a

grease gun, and a large amount of copper wire had been stolen.

      One week later, on February 18, Officer Richard Dearborn of the Vine

Grove Police Department responded to a similar call from Scotty’s Paving.

Scotty’s had experienced a power outage the night before, which raised

suspicion with the Rural Electric Cooperative Corporation of a trespass. After

employees investigated, they found that copper wires had been cut and stolen

from throughout the entire plant.

      Upon arriving at Scotty’s, Officer Dearborn took extensive photographs of

the scene. He noticed that in most of the places where copper wire had been

cut, there were drag marks on the ground from the wire, often alongside a

distinctive set of shoeprints. Officer Dearborn photographed the drag marks of

the wire and the shoeprints. After leaving the site to confirm the names of

individuals who had sold copper that day at local recycling and scrap

businesses, Officer Dearborn returned to the scene. An employee informed

Officer Dearborn that he had found a stash of copper wire on a trail not far

away from the property. Officer Dearborn found the wire, along with the same

drag marks and shoeprints from the plant leading to it. After finding the wire,

he continued on the path, following the shoeprints. He found more copper wire

and wire cutters. He then came across Christopher Henderson (Christopher)

smoking a cigarette on the path.

      After speaking with Christopher, Officer Dearborn noticed the sound of a

motor. He followed the sound and found Allen Henderson (Henderson),

                                        2
appellant in this case and Christopher’s brother. Henderson’s truck was stuck

in the mud. Officer Dearborn believed that shoeprints surrounding the vehicle

matched those found at the plant and on the trail. Henderson allowed Officer

Dearborn to photograph his shoes, and Officer Dearborn believed the shoes’

treads matched the shoeprints found in the plant, along the trail, and outside

the truck. Seeing this, Officer Dearborn arrested Henderson on suspicion of the

theft from Scotty’s.

      When Officer Dearborn executed a warrant to search Henderson’s truck,

he found pieces of wire insulation similar to that missing from Vulcan, a grease

gun matching the description of the gun stolen from Vulcan, and a receipt for

the sale of copper wire from January 30 of the same year, less than two weeks

before the theft from Vulcan. Police then visited the home of Henderson’s

mother. She permitted the officers to search her property. There, they

discovered stolen wire strippings, a socket set, and the refrigerator from

Vulcan. Given the evidence of theft from the items found at Henderson’s

mother’s house, in his vehicle, and at the scene, a grand jury indicted

Henderson for the break-ins at both Vulcan and Scotty’s. The two indictments

were consolidated for trial.

      At trial, the Commonwealth introduced evidence of the shoeprints found

at the scene and the copper sales receipt over Henderson’s objections. The trial

court admitted both pieces of evidence. The jury found Henderson guilty of

criminal mischief in the first degree, theft by unlawful taking under $500, and

being a persistent felony offender in the first degree for the break-in at Scotty’s.

                                         3
It also found Henderson guilty of three counts of burglary in the third degree,

one count of criminal mischief in the first degree, one count of wanton

endangerment in the second degree, and being a persistent felony offender in

the first degree for the break-in at Vulcan. Henderson was sentenced to twenty-

years’ imprisonment. He appeals the conviction. For the reasons stated below,

we affirm the trial court.

                             II.   STANDARD OF REVIEW

      The two errors Henderson alleges regard the trial court’s decision to

admit evidence. We review these decisions for an abuse of discretion.

Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999). “The test for abuse

of discretion is whether the trial judge’s decision was arbitrary, unreasonable,

unfair, or unsupported by sound legal principles.” Cox v. Commonwealth, 553

S.W.3d 808, 814 (Ky. 2018) (citations omitted).

                                    III.   ANALYSIS

      On appeal, Henderson alleges two errors. First, Henderson argues that

the trial court erred by permitting a police officer to testify as a lay witness

regarding the similarity of shoeprint impressions. Second, Henderson argues

that the trial court erred by admitting as evidence a receipt for the sale of

copper unrelated to the crime alleged. For the reasons below, we find no error

on either issue.

   A. Shoeprint Evidence

      The shoeprints in this case were distinctive and simple: fourteen straight,

thick line impressions and a flat heel. Officer Dearborn first saw the prints

                                           4
around Scotty’s, where he began to photograph them. The prints were then

found on a path in between the plant and Henderson’s truck. These prints were

found next to tracks in the ground consistent with a thick wire being dragged

along beside the person walking. The wire tracks stopped at a pile of copper

wire left on the path, and the shoeprints continued to the vehicle where

Henderson was found. Upon finding Henderson and his brother, Officer

Dearborn asked to see each of their shoe treads. Henderson’s boots showed

fourteen straight, thick sections and a flat heel.

      At trial, Officer Dearborn testified regarding the shoeprints and

photographs he took at the scene. He had photographed the prints and boots,

sometimes next to objects or a tape measure to compare. For example, in one

photograph, Henderson’s boot is shown next to one of the shoeprints. Officer

Dearborn testified that because the shoeprints were a “match,” he arrested

Henderson. Henderson objected to the use of shoeprint evidence in this case.

He argued that it should fall under Kentucky Rules of Evidence (KRE) 701 and

702, defining evidence requiring expert testimony. Henderson argued that

because there are scientific methods and principles for analyzing shoeprint

impressions, Officer Dearborn could not testify about them as a lay witness.

The judge overruled the objection. The testimony was permitted. Henderson

alleges that the trial court erred by not ruling that the shoeprint evidence

required expert testimony.

      This Court recently addressed the issue of shoeprint evidence in Welch v.

Commonwealth, 563 S.W.3d 612 (Ky. 2018). In Welch, as here, police officers as

                                         5
lay witnesses “testified that boot[ ]prints found near several locations

connecting them to the crime were ‘consistent’ with the boots worn” by the

defendant. Id. at 617. Officers there took pictures of the boot prints in snow

and sent them to the state lab for an analysis. Id. The lab’s report was

inconclusive, but the officers were still permitted to testify that the boot prints

were consistent with the defendant’s boots. Id. This Court held that because

the testimony was “based on [the officers’] perceptions” and was used to

explain the progress of their investigation, the evidence did not constitute

expert testimony. Id.

      Henderson argues that Welch should be overruled due to the technical

nature of shoeprint comparison and analysis. KRE 701(c), 702. Henderson

would have this Court consider shoeprint evidence as we consider blood

spatter evidence: a forensic science requiring expert testimony. See, e.g.,

Wheeler v. Commonwealth, 121 S.W.3d 173, 183 (Ky. 2003) (holding that a

forensic expert was sufficiently qualified to testify regarding blood spatter

evidence); Dougherty v. Commonwealth, No. 2005-SC-0358-MR, 2006 WL

3386576, *2 (Ky. Nov. 22, 2006) (holding that blood spatter evidence falls

under KRE 702).

      It is certainly true that in some cases, shoeprint evidence may require

expert testimony for admittance—for example, testimony requiring scientific

forensic analysis, such as determining gait, impression weight, and complex

pattern analysis. However, this is dependent upon the content of the evidence

presented, the purpose for which the evidence is presented, and whether the

                                         6
evidence is “based on scientific, technical, or other specialized knowledge.” KRE

701(c).

      Here, as was the case in Welch, the officer testified regarding the

consistency of the prints based off his observations and used the comparison

to explain his arrest of Henderson. Here, Officer Dearborn testified specifically

that he “didn’t do much” by way of either analyzing the boots and prints

themselves, or later via reviewing photographic evidence. The limited analytic

tools he did use—e.g., taking comparative photos at the scene—were not

scientific enough to render his testimony regarding the shoeprints “scientific,

technical, or other specialized knowledge” that would trigger KRE 702. This is

because the methods he used to make comparisons at the scene did not

change the fact that the content of the evidence was not scientific, technical, or

specialized. His use of a tape measure and iPhone to demonstrate the size of

the shoeprints while taking photographs at the scene was merely diligently

engaging in traditional detective work. The evidence itself was Officer

Dearborn’s testimony of his observations, illustrated through photographs, that

the shoe print seemed to match the shoe.

      By his own admission, Officer Dearborn used no more than his own

perceptions to form his opinions on the evidence. Because this Court considers

KRE 701 to be “more inclusionary than exclusionary when the lay witness’s

opinion is rationally based on the perception of the witness,” we hold that the

shoeprint evidence in this case falls under the permissible bounds of lay

opinion testimony. Hampton v. Commonwealth, 133 S.W.3d 438, 440 (Ky.

                                        7
2004) (citation omitted). Accordingly, the trial court did not abuse its discretion

by allowing Officer Dearborn to testify regarding the shoeprint evidence.

   B. Copper Wire Receipt

      While searching the vehicle in which Henderson was found, Officer

Dearborn discovered a receipt for the past sale of scrap copper. The receipt was

not for the sale of the copper stolen at either of the companies involved in this

case. At trial, the Commonwealth entered the receipt as evidence. Henderson

objected, claiming the receipt constituted inadmissible bad acts under KRE

404(b), and even if it did not, it was both irrelevant and more prejudicial than

probative.

      Under KRE 404(b),

      Evidence of other crimes, wrongs, or acts is not admissible to prove
      the character of a person in order to show action in conformity
      therewith. It may, however, be admissible:

             (1) If offered for some other purpose, such as proof of motive,
                 opportunity, intent, preparation, plan, knowledge,
                 identity, or absence of mistake or accident.

For evidence of a prior bad act to be admitted, it must pass a three-prong test.

Bell v. Commonwealth, 875 S.W.2d 882, 889 (Ky. 1994). However, to reach the

three-pronged test, “such acts must amount to ‘bad acts.’” Meece v.

Commonwealth, 348 S.W.3d 627, 661–62 (Ky. 2011) (citations omitted). “Bad

acts” are not limited to criminal or unlawful acts, but include “misconduct.”

See id.

      Here, the receipt for the sale of copper wire did not indicate misconduct.

The trial court found that the receipt did not constitute a bad act for the

                                         8
purposes of KRE 404(b) because it simply recorded what was presumably a

legal sale of copper wire. Instead, the trial court viewed the receipt in terms of

its relevance, finding that it showed that Henderson was aware of the value of

copper wire and where to sell it. The trial court was thus correct in its

reasoning and in finding that the evidence did not fall under KRE 404(b).

      We now move to Henderson’s argument that the receipt was irrelevant.

Under KRE 401 and 402, to be admitted, evidence must “tend[] to make a fact

or consequence more or less probable.” Meece, 348 S.W.3d at 666 (citing KRE

401). “Relevancy is established by any showing of probativeness, however

slight.” Springer v. Commonwealth, 998 S.W.2d 439, 449 (Ky. 1999). We give

great deference to a trial court’s relevancy decisions because they are “in a

better position” to make those determinations. Webb v. Commonwealth, 387

S.W.3d 319, 325 (Ky. 2012) (citation omitted).

      In this case, the Commonwealth sought to introduce the receipt to

establish that Henderson had the knowledge required to sell copper wire, as

well as knowledge of the wire’s value. These two pieces of knowledge are not

commonly held. For both reasons, therefore, the receipt was sufficiently

probative.

      Finally, we turn to Henderson’s argument that the receipt was more

prejudicial than probative. For this argument, Henderson relies upon KRE 403,

which states that even evidence that is relevant may be excluded “if its

probative value is substantially outweighed by the danger of undue prejudice,

confusion of the issues, or by considerations of undue delay, or needless

                                         9
presentation of cumulative evidence.” Prejudice is “undue” if it “appeals to the

jury’s sympathies, arouses its sense of horror, provokes its instinct to punish,

or otherwise may cause a jury to base its decision on something other than the

established propositions in the case.” Webb, 387 S.W.3d at 328 (quoting Carter

v. Hewitt, 617 F.2d 961, 972 (3d. Cir. 1980)) (internal quotation marks

omitted). When determining whether a piece of evidence is admissible under

KRE 403, a trial court must consider three factors: first, how probative the

evidence is; second, the “probable impact of specified undesirable

consequences;” and third, whether the second factor outweighs the first. Id. at

326 (citing Partin v. Commonwealth, 918 S.W.2d 219, 222 (Ky. 1996), overruled

on other grounds by Chestnut v. Commonwealth, 250 S.W.3d 288 (Ky. 2008)).

As noted above, we review the trial court’s findings for an abuse of discretion.

Id. (citation omitted).

      Here, the trial court found that the receipt was relevant, as discussed

above. It also found that it was not prejudicial because “evidence that someone

has done something legal in the past is not prejudicial to someone.” The trial

court’s justification is partially erroneous; legal actions can nonetheless

sometimes be prejudicial. That truth aside, it is unlikely that an old receipt for

the sale of copper wire would “arouse a sense of horror” in a jury, nor

“provokes its instinct to punish.” Webb, 387 S.W.3d at 328 (quoting Carter,

617 F.2d at 972). Accordingly, the danger of undue prejudice to Henderson was

likely minimal. Because this danger was minimal while the evidence was




                                        10
probative, we must hold that the trial court did not abuse its discretion by

finding that the copper sales receipt was admissible.

                                 IV.   CONCLUSION

      Finding no abuse of discretion by the trial court in its rulings, we affirm

Henderson’s convictions.

      All sitting. All concur.




COUNSEL FOR APPELLANT:

Aaron Reed Baker
Department of Public Advocacy

COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Perry Thomas Ryan
Assistant Attorney General




                                        11